CAMPBELL, District Judge.
This is a suit in admiralty for salvage.
The Susherieo, a steel oil-burning steamer owned by the Submarine Boat Corporation, built in 1920, 324 feet long, 46.2 feet beam, and 25 feet, deep, of about 5,350 tons dead weight, 3,253 tons gross, and 1,977 net, fitted with one double reduction geared steam turbine engine of 386 N. H. P., under charter to American & Cuban Steamship Line, loaded with a part cargo of 20,800 bags of sugar, at Cardenas, consigned to the order' of Czamikow-Rionda Co., while proceeding from Cardenas to Neuvitas, Cuba, stranded at 1:50 o’clock a. m., on November 23, 1925, about 3% miles west, northwest of Matemillos Post Lighthouse, Cuba, among reefs shown on the chart (Libelant’s Exhibit 6).
The Susherieo unsuccessfully attempted to release herself, and, finding that she had not been able to move herself at all, at 3:45 o’clock a. m. on that day sent out radio calls to Lloyds and to her owners, but, receiving no reply, about an hour later sent out S. O. S. calls, and an immediate reply was received.
Maternillos Point being in sight at daybreak, she hoisted flag signals of distress and of request for tugs.
No assistance was received by the Susherieo, and radio calls were sent out.
About noon on November 23, 1925, one of these calls was received by the South Seas, a single deck oil-burning steel steamer, about 4,145 tons dead weight, 2,606 gross tons, 1,612 net, 261 feet in length over all, 43.6 feet beam, 26.1 feet deep, draft when fully loaded 24 feet 4% inches, freeboard 4 feet 3% inches, with triple expansion three-cylinder engines, 352 N. H. P., owned by the Lone Star Steamship Company, bound in ballast from Puerto Plata, Dominion Republic, to Beaumont, Tex., to load, the South Seas being then about 12 miles north of the position of the Susherieo.
In response to the offer of the South Seas to assist her, the Susherieo accepted, and the South Seas proceeded at full speed and arrived promptly on the scene about 1 p. m.
The South Seas, with some danger to herself, at first attempted to get a line to the Susherieo, by standing in very dose and easting over a barrel with a light line attached; and, not being successful in her first attempt, repeated it again without success, owing to the disturbed condition of the water, both from the roughness of the sea and the action of the propeller of the Susherieo, whose engines were at that time kept full speed astern.
The South Seas then sounded and found approximately 13 fathoms, and anchored to windward of the Susherieo, in the anchorage marked on the ehart.
By paying out on the anchor chain, the South Seas drifted to a distance of 500 to 600 feet to windward of the Susherieo.
The master of the South Seas then sent a wireless to the Susherieo, “Do you think you can run a line to us?” To which the master of the Susherieo replied by wireless, “You will have to run your own ropes.”
The South Seas then launched one of her life boats in command of the chief officer, with six members of her crew.
The • life boat was not able to come up on the starboard side of the Susherieo on account of the surf, but it came close enough on the port side to take a heaving line from the Susherieo, to which a heavier line was bent and hauled on board the Susherieo. This messenger was shackled to the Susherieo’s steel hawser, which hawser was then hauled on board and made fast on the South Seas, but not before the life boat of the South Seas was again manned and used to clear the hawser, which had fouled on the reefs.
All of this work consumed nearly 4 hours, but all was fast about 4:40 o’clock p. m.
The tide had then fallen nearly 2 feet, but the South Seas went ahead on her engines at various speeds and hove on her anchor chain, thus keeping a steady pull on *54the Susherieo from 4:45 o’clock p. m. until 12:45 o’clock a. m. on November 24, 1925, when, the tide having risen, the Susherieo was pulled off the strand, narrowly escaping a collision with the South Seas, whose anchor was down.
The Susherieo assisted hy keeping her engines in reverse all the time.
At 1 o’clock a. m., everything being all right with the Susherieo, on the order of her master, the South Seas let go the hawser, and at 1:22 o’clock a. m., she got away and resumed her voyage.
The time consumed in the service of the South Seas was about 14 hours.
The services rendered hy the South Seas were salvage services, and, while not of the highest order of merit, they were meritorious.
The seamanship displayed by the master in maneuvering the South Seas was of a character which is entitled to high commendation, and the chief officer and his erew in the life boat were subjected to a considerable risk, and are to he specially commended.
It may well he that the delay which would have been caused hy launching a boat on the port side of the Susherieo, which would have to go around and then make its way against wind and sea to the South Seas, was the moving motive which caused the master of the Susherieo, as he explained, to decline to run the line and to request the South Seas to put the line aboard, as the boat of the South Seas could drop down on the Susherieo; but it does not particularly impress me as being the only reason, because I believe the danger of the boat service played its part in the refusal, as we must not forget that the South Seas’ boat, in going hack to her, had to meet wind and sea the same as the Susherieo’s boat would have had to do had it been sent. The boat service was fraught with considerable danger, and should be rewarded.
. The Susherieo was on a lee shore with north northwest wind of 25 miles an hour blowing, and with a heavy, choppy sea, which was caused by the force of the wind, and not alone by the ground swell, and in water so shoal that the sea was breaking all along her starboard side.
The Susherieo was not in immediate danger other than the danger to any ship on reefs on which she may be caused to pound, causing damage to her bottom, and with wind and current on sea and shore tending to force her farther on the reef. But help was not at hand, and there was no wrecking equipment which was known to be nearer than 800' miles distant, at Kingston, Jamaica, or 1,000 miles distant, at Norfolk.
The tugs from which aid might he expected were small ones, and the attempt to lighten the ship by discharging sufficient cargo on lighters, to raise her so that she could he released, would have been fraught with danger and the risk of loss of cargo and lighters.
The belief expressed by witnesses on behalf of the Susherieo that she might on the night high tide have been able to free herself from her stranded position, seems to lack confirmation, as it does not seem possible that she could have been freed from the reef without the active assistance of a ship of some power, and it is worthy of note that she suffered substantial bottom damage while on the reef.
It may well be, and ! do not doubt the-word of the master of the Susherieo, that he had the S. O. S. sent out only to get some-answer to the "messages he had sent out, and not because of immediate danger; but he-undoubtedly was anxious to have his vessel-relieved from a position- fraught with possible danger, as no one can with any degree of certainty, under such conditions, determine what will be the changes of weather, and that anxiety was a perfectly proper one.
I do not think that the tropical storm encountered by the Susherieo off Hatteras, several days later, need be considered, as there is no proof that the storm in question ever struck the vicinity of Neuritas; on the contrary, the South Seas encountered favorable weather all the way to Beaumont.
The stipulated values salved are as follows:
Steamship Susherieo............$ 83,750 00
Cargo ......................... 153,308 40
Freight........................ 9,223 38
$246,281 87
The value of the South Seas at the time of the salvage service was $72,000.
The salvage services rendered were of value to the cargo, the danger to which in the Susherieo’s stranded position was as great as was the danger of the vessel, and The Lackawanna (D. C.) 220 F. 1000, cited hy the advocate for the cargo, is not in point as that suit was against the hull alone, and cargo did not appear therein.
The attempt of the advocate for the-cargo to reopen the discussion of the assumption of liability by the claimant, on the giving of the stipulation for value or bond, has no place in this suit, but must be liti*55gated between the owners of cargo and claimant, as the right of the libelant to recover against the vessel, cargo, and freight cannot be affected by any actions of claimant and owners of the cargo.
The master of the. South Seas, Clifford B. Ludwig, the chief officer William Brunning, who commanded the life boat and her crew, the boatswain Francesco Diaz, able seaman Santiago, able seaman Juan Abella, able seaman Thomas Feeney, able seaman R. Mikkelsen, and the messman Charles Cumberbaek are entitled to be specially rewarded.
The, out-of-pocket expense of the owner was small and will he included in the award, and no interest will he allowed, as the delay in the trial of this case is in no way attributable to the claimant or cargo owner any more than it is to the libelant.
An award of $10,000 is made, to be paid by ship, cargo, and freight, in proportion to their respective values; and to be divided three-quarters to the vessel and one-quarter to the master and crew, in proportion to their respective monthly wages, except that the shares of the master, the chief officer, and eaeh of the members of the life boat crew, to wit, the boatswain Diaz, able seamen Santiago, Abella, Feeney, and Mikkelsen, and messman Cumberbaek shall be figured on the basis of double their respective monthly wages.
A decree may be entered in accordance with this opinion, with costs.